Title: To George Washington from Gimat, 12 July 1784
From: Gimat, Jean-Joseph Soubadère de
To: Washington, George



Dear General
fort royal [Martinique] 12th jully 1784.

I embrace with the highest pleasure the opportunity of my friend comte de Kersaint commanding a small fleet bounding to cheaseapeak bay, to present the hommages of my heart to your Exellency and to renew the respectful attachement which has devoted for ever to you. I Wished most ardently to follow comte de Kersaint for enjoing the happiness of paying a visit to you dear general, to offer you my best thanks for all the Kindness I have So often experienced from you, and to See once more my Brothers Soldiers of america, the remembrance of them being always very precious to me and will be the Same as long as I live. it is to you dear general and to the honor of having Served under the Standards of the american army that I am indebted of my promotions in our french army, the last flaters me above all I can express it and I like very much of repeating to Your, Exellency, that I feel better then I can’t explain it here the acknowledgment that I owe to your Kindess & that I Shall be jaloux at any time and in all the circumstances you would be pleased to preserve them to me.
in the last letters I received from paris it was repported the marquis de la fayette intended to go again to america it was given to me by the duc de Castries  as a certainty, I wish he

would pay a visit to the west indias in going to america and get Leave from the governor of martinico to attend him in his voyages trough a contry where he will meet with So many friends and the first of all your Excelency.
if I can be any ways Serviesable to you dear general, here or elsewhere I beg you will command me—being most Sincerely & affectionately with a respectful attachement your very humble and obedient Servant

Gimat.Colonel du regt de la martinique


Give me leave to beg of you to present my best compliments to mistress Washington.

